              Case 5:19-cv-00851 Document 1 Filed 07/17/19 Page 1 of 6



                                IN THE UNITED STATES COURT
                                WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

RICHARD KOTERAS,                                    §
     Plaintiff,                                     §
                                                    §
v.                                                  §   Civil Action No: 5:19-CV-851
                                                    §
BRIGGS EQUIPMENT, INC.,                             §
     Defendant.                                     §

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Plaintiff, Richard Koteras, and files this Original Complaint complaining of

Defendant Briggs Equipment, Inc. (“Briggs”) and for cause of action would show the Court the

following:

                                                   I.

                                         INTRODUCTION

1.      This action seeks damages, attorneys’ fees, taxable costs of the court, pre-judgment and post-

judgment interest as a result of civilly wrongful conduct in violation of the laws of the United States.

1.2     Plaintiff, by counsel, brings this action for damages and other legal and equitable relief for

Defendant’s violations of the Age Discrimination in Employment Act in demoting him and forcing

his constructive discharge.

                                                  II.

                                           THE PARTIES

2.1     Plaintiff is an individual who can be contacted through counsel.

2.2     Defendant Briggs Equipment, Inc. is an entity that may be served through its registered agent

for service, Cheryl M. Gosch, 5949 Sherry Lane, Suite 1900, Dallas, Texas 75225.
              Case 5:19-cv-00851 Document 1 Filed 07/17/19 Page 2 of 6



                                                 III.

                 JURISDICTION, VENUE AND CONDITION PRECEDENT

3.1     The amount in controversy exceeds the jurisdictional minimum amount in controversy for

this Court. The Plaintiff was employed with Defendant. This Court has federal question jurisdiction

over Plaintiffs’ claims pursuant to 29 U.S.C. §621 through §634.

3.2     This action lies in the United States District Court for the Western District of Texas pursuant

to 28 U.S.C. § 1391(b) and (c) because it is the district where Defendant is located and where a

substantial part of the facts that led to this claim occurred and thus is subject to jurisdiction and

venue within this judicial district.

3.3     All conditions precedent have been performed or have occurred.

                                                 IV.

                                               FACTS

4.1      Plaintiff began working for Briggs on November 15, 1987 as a salesman before being

promoted to branch manager in 2005. Plaintiff had no disciplinary issues during his employment

and was a valued asset to Briggs.

4.2     In early 2016 a fellow branch manager in Mississippi called Plaintiff and told him that he had

complained to their boss, Vice President Corey Harvey, that Plaintiff was making too much money.

When the issue of a merit raise came up later that year Plaintiff was told by Mr. Harvey that he was

not receiving a raise because he already made too much money.

4.3     Mr. Harvey made other comments regarding Plaintiff’s age. He made comments about

Plaintiff’s “’70s mustache”, implying that he wore an old man’s style of mustache. During a

discussion regarding Plaintiff’s experience with a particular style of equipment Mr. Harvey stated
               Case 5:19-cv-00851 Document 1 Filed 07/17/19 Page 3 of 6



that Plaintiff’s experience was useless because it had happened so far in the past (prior to his

employment with Briggs).

4.4     In August, 2016, Briggs employees participated in donating to the American G.I. Forum

National Veterans Outreach, which included the donation of manual labor. When Harvey introduced

Plaintiff he stated that Plaintiff was at the event for the “photo op”, implying he was incapable of

doing manual labor at his age.

4.5     On or about August 19, 2016 Plaintiff was informed that his position was being eliminated.

He was given the option of retiring and accepting a severance package or taking a demotion to Sales

Manager with a $40,000 per year pay cut. Almost immediately after being so informed, Briggs

replaced Plaintiff with a considerably younger man (38 versus Plaintiff’s 60) who was given the title

Branch Manager and who became Plaintiff’s superior. Plaintiff was not interested in retiring or being

demoted and he felt he was being discriminated against because of his age. However, Plaintiff knew

that if he were to separate from Briggs prior to the end of the year it would jeopardize the stock

options he was entitled to for the year, so he decided to stay on in the Sales Manager role. Plaintiff

retired from Briggs effective December 31, 2016. The company has a history of eliminating positions

of employees who are older.

                                                 V.

                                      CAUSES OF ACTION

5.1     The allegations contained in Paragraphs 4.1 through 4.5 inclusive are hereby incorporated by

reference for all causes of action.




                                                  3
               Case 5:19-cv-00851 Document 1 Filed 07/17/19 Page 4 of 6



              Age Discrimination under the Age Discrimination in Employment Act

5.2     The conduct of Defendant towards Plaintiff, through its agents, employees, managers, and

supervisors, as set forth above constitutes age discrimination in direct violation of the Age Discrimination

in Employment Act (“ADEA”).

5.3     Plaintiff was selected for unfavorable treatment by Defendant, including his demotion and

constructive termination, because of his age. There is no legitimate non-discriminatory reason for

Defendant’s actions, and if such a reason is propounded, it is a pretext. Plaintiff’s age was a causal, a

determining or a motivating factor in Defendant’s decision to demote Plaintiff and otherwise discriminate

against him. Unlawful discrimination moved Defendant toward its decision or was a factor that played a part

in Defendant’s employment decisions as to Plaintiff. The unlawful practices committed by Defendant were

and are a direct cause of Plaintiff’s damages, as more fully set forth below. But for Plaintiff’s age, Defendant

would not have demoted, terminated, and forced Plaintiff to retire.

5.4     Plaintiff was over the age of 40 at the time of his demotion and was qualified to perform his job.

Plaintiff was constructively terminated when he was demoted.

                                                      VI.

                                                 DAMAGES

6.1     As a result of Defendant’s unlawful conduct, Plaintiff has suffered economic and actual damages,

including past and future lost income, back wages or back pay, interest on back pay and front pay, future

wages or front pay, employment benefits in the past and future, lost earnings in the past and future, and all

lost benefits under the contract or employment relationship.




                                                       4
                 Case 5:19-cv-00851 Document 1 Filed 07/17/19 Page 5 of 6



6.2     In addition and as a result of Defendant’s unlawful and willful conduct, and the fact that Defendant

did not have a good faith basis for its decisions, Plaintiff seeks liquidated damages in the amount of double

the amounts owed listed above.

                                                     VII.

                              ATTORNEYS’ FEES AND EXPERT FEES

7.1     A prevailing party may recover reasonable attorneys’ fees, expert fees, and costs under the ADEA.

Plaintiff brings suit for these fees from Defendant. Plaintiff seeks all reasonable expert fees and attorneys'

fees in this case, including preparation and trial of this lawsuit, post-trial, pre-appeal work, any appeal to a

court of appeals or supreme court, and post-judgment discovery and collection in the event execution on the

judgment is necessary.

                                                     VIII.

                                             JURY DEMAND

8.1     Plaintiffs hereby demand a trial by jury of all the issues and facts in this case and tenders the

requisite fee.

                                         PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to appear and

answer herein, and, upon final trial, Plaintiff have Judgment against Defendant as requested above, and as

follows:

        1.        Judgment against Defendant for all damages alleged in this petition;

        2.        Interest before and after judgment at the highest rate provided by law, until paid;

        3.        Costs of suit;

        4.        Reasonable and necessary attorneys’ fees and expert witness fees;


                                                       5
     Case 5:19-cv-00851 Document 1 Filed 07/17/19 Page 6 of 6



5.    Injunctive and declaratory relief; and

6.    Such other and further relief to which Plaintiff may be justly entitled.



                                       Respectfully submitted,

                                       THE MELTON LAW FIRM, P.L.L.C.
                                       2705 Bee Cave Road, Suite 220
                                       Austin, Texas 78746
                                       (512) 330-0017 Telephone
                                       (512) 330-0067 Facsimile


                                       /s/ John F. Melton
                                       John F. Melton
                                       jmelton@jfmeltonlaw.com
                                       State Bar No. 24013155
                                       Michael W. Balcezak
                                       State Bar No.: 24012236
                                       Michael@jfmeltonlaw.com

                                       ATTORNEYS FOR PLAINTIFF




                                          6
